DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed August 16, 2022 have been fully considered but are related to newly amended claim language and have been fully addressed in the rejections recited below. Examiner has added the Ricci reference to the rejection to teach the priority order limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (WO 2020/047016 A1) in view of Ricci et al. (US 2014/0309789)
As per claim 1, Harel teaches the invention substantially as claimed including a vehicle control device ([0009], a plurality of virtual computing instances in a vehicle computing network within the vehicle, each of the plurality of virtual computing instances being configured to perform at least one vehicle software function; and [0139], Connections between computer 100 and ECUs 105, 106, and 107 may be accomplished through a communication channel… ECUs 105, 106, and 107 may be associated with vehicle functions 108 and 109) comprising: 
	a memory ([0146], Fig. 4 depicts database 302, which may include CPU 400, which may be connected to memory 304 and 1/0 402 402. CPU 400, memory 304, and 1/0 402 may be the same as or similar to similarly named components described with respect to Fig. 1); and 
	a processor that is connected to the memory ([0141], CPU 200 may include one or more dedicated processing units, application-specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), or various other types of processors or processing units. CPU 200 may be connected with an operating system and/or kernel (OS/kernel) 210, which may be used within a virtual computing environment.), 
	wherein the processor is configured to 
	judge a state of a vehicle ([0142], a virtual computing instance may be monitored over a period of time (e.g., by CPU 200), to detect anomalous or dangerous behavior (e.g., behavior that deviates from a rule set...); and [0179], At step 1306, process 1300 determines if a virtual computing instance's behavior is a deviation from a security rule set (e.g., virtual computing instance rule set 620). This determination may be based on actions (or non-actions) of an ECU and/or vehicle function emulated within a virtual computing instance (e.g., ECU 203 and/or vehicle function 204).), 
	organize and control, using a hypervisor function ([0141], CPU 200 may be connected with an operating system and/or kernel (OS/kernel) 210, which may be used within a virtual
computing environment. CPU 200 may also be configured to connect with and use a
virtual platform 201, which can imitate a physical system using software. In some
embodiments, CPU 200 may instantiate (i.e., spin up) virtual computing instances 202, 205, and 208…CPU 200 may act as an orchestrator of a virtual computing instance, such as by controlling an associated workflow), a plurality of VMs (Virtual Machines) that in turn control equipment installed in the vehicle ([0141], CPU 200 may instantiate (i.e., spin up) virtual computing instances 202, 205, and 208…CPU 200 may act as an orchestrator of a virtual computing instance, such as by controlling an associated workflow; and [0142], Virtual computing instances 202, 205, and 208 may emulate or be otherwise associated with an ECU and/or vehicle function… a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle. In some embodiments, virtual computing instances may be instantiated in response to a user input, either at the vehicle or remotely from it. In other embodiments, virtual computing instances may be instantiated in response to a particular action of vehicle communication network 1, such as a system boot or detection of high system load for a particular function. Multiple virtual computing instances may also be instantiated simultaneously or near simultaneously (e.g., to emulate an entire vehicle network); [0189], process 1400 may select a combination of virtual vehicle function settings or loT system settings. In some embodiments, process 1400 may select these settings according to the application of virtual testing variables 1000, as discussed with respect to Fig. 10. In some embodiments, process 1400 may apply a security rule set (e.g., as discussed with respect to Figs. 5, 6, and 13) with the combination of vehicle function settings, consistent with the disclosed embodiments; and [0190] At step 1405, process 1400 may apply a combination of virtual vehicle settings or loT system settings to a virtual network environment. In some embodiments, process 1400 may apply these combinations according to the application of virtual testing variables 1000, as discussed with respect to Fig. 10 (e.g., to emulate current operating conditions of a vehicle or loT system, or to apply predetermined combinations of controller settings)), the processor thereby controls an order of activating or stopping the VMs ([0141], CPU 200 may act as an orchestrator of a virtual computing instance, such as
by controlling an associated workflow; [0142], a virtual computing instance may
be spun up on demand to emulate or perform a particular vehicle function, which
may or may not be live (i.e., currently operating within a vehicle). This may be done
automatically, such as in response to a strain or load on a particular device in a
vehicle; [0189], process 1400 may apply a security rule set (e.g., as discussed with respect to Figs. 5, 6, and 13) with the combination of vehicle function settings; and [0190], At step 1405, process 1400 may apply a combination of virtual vehicle settings or loT system settings to a virtual network environment. In some embodiments, process 1400 may apply these combinations according to the application of virtual testing variables 1000, as discussed with respect to Fig. 10 (e.g., to emulate current operating conditions of a vehicle or loT system, or to apply predetermined combinations of controller settings)); and 
	when the processor determines that  the state of the vehicle has changed ([0007], as operations or environments change, controllers may be spun up and spun down dynamically, on an as-needed basis, to efficiently meet the changing needs of the vehicle or loT system; [0172], during an operation phase of the vehicle, as conditions change (e.g., rain begins, bumpy terrain is encountered, etc.) additional computing capabilities may be needed (e.g., windshield wipers, traction control, etc.). In some embodiments, virtual computing instances, may be spun up to anticipate or react to these dynamic conditions of the vehicle…user's detected approach to the vehicle (e.g., based on signals or signal strength from a keyless entry device, smartphone, etc.) may be a prompt to instantiate virtual computing instances associated with vehicle operation), switch an order of carrying out activation or stoppage of the plurality of VMs ([0143], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down; and [0172], additional virtualized instances (e.g., windshield wiper controller
instances, traction control instances, etc.) maybe instantiated upon demand. When
the terrain or weather changes again (e.g., rain disappears, road conditions return to
normal, etc.), instances that were spun up to meet those conditions may be spun
down on demand) based on: [(i) a prescribed activation order of the VMs, and] (ii) a determination of whether each VM is to be activated or stopped in the judged state ([0143], Virtual computing instances may be terminated (i.e., spun down)…automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down).

	Harel fails to specifically teach, when the processor determines that  the state of the vehicle has changed, switch an order of carrying out activation or stoppage of the plurality of VMs based on: (i) a prescribed activation order of the VMs, and (ii) a determination of whether each VM is to be activated or stopped in the judged state.
	However, Ricci teaches, when the processor determines that  the state of the vehicle has changed  ([0058], if control of one or more vehicle functions is required based on the determined severity; displaying an alert on an instrument display of the vehicle; and performing the one or more vehicle functions, wherein the one or more vehicle functions is at least one of activating vehicle head-lights, activating vehicle fog lights, changing a brake system mode, changing a steering system mode, changing a setting of collision avoidance system, changing a setting of an automatic response system, activating a traffic sign translation system, activating an automobile controller, and deactivating multimedia and infotainment systems within the vehicle; and [0282], the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216; [0879] Optionally, the systems and methods of this disclosure can be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element(s), an ASIC or other integrated circuit, a digital signal processor, a hard-wired electronic or logic circuit such as discrete element circuit, a programmable logic device or gate array such as PLD, PLA, FPGA, PAL, special purpose computer, any comparable means, or the like. In general, any device(s) or means capable of implementing the methodology illustrated herein can be used to implement the various aspects of this disclosure. Exemplary hardware that can be used for the disclosed embodiments, configurations and aspects includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others), and other hardware known in the art. Some of these devices include processors (e.g., a single or multiple microprocessors), memory, nonvolatile storage, input devices, and output devices. Furthermore, alternative software implementations including, but not limited to, distributed processing or component/object distributed processing, parallel processing, or virtual machine processing can also be constructed to implement the methods described herein.) switching an order of carrying out activation or stoppage of the plurality of VMs based on (i) a prescribed activation order of the VMs([0243], The processor 304 may, optionally, include multiple processor cores, and/or implement multiple virtual processors; and [0440],  Each system and/or component may include priority type information in portion 1276. Among other things, the priority type information stored in portion 1276 may be used by the various methods and systems provided herein to differentiate between critical and non-critical systems …it should be appreciated that the priority type of a system may change (e.g., from critical to non-critical, from non-critical to critical, etc.) depending on the scenario. For instance, although the interior climate control system may be classified as a non-critical system at a first point in time, it may be subsequently classified as a critical system when a temperature inside/outside of the vehicle 104 is measured at a dangerous level (e.g., sub-zero Fahrenheit, greater than 90-degrees Fahrenheit, etc.). As such, the priority type may be associated with temperature conditions, air quality, times of the day, condition of the vehicle 104, and the like; [0879] Optionally, the systems and methods of this disclosure can be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element(s), an ASIC or other integrated circuit, a digital signal processor, a hard-wired electronic or logic circuit such as discrete element circuit, a programmable logic device or gate array such as PLD, PLA, FPGA, PAL, special purpose computer, any comparable means, or the like. In general, any device(s) or means capable of implementing the methodology illustrated herein can be used to implement the various aspects of this disclosure. Exemplary hardware that can be used for the disclosed embodiments, configurations and aspects includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others), and other hardware known in the art. Some of these devices include processors (e.g., a single or multiple microprocessors), and  (ii) a determination of whether each VM is to be activated or stopped in the judged state ([0069], interpret the one or more signals to determine if at least one predetermined environmental condition exists; determine that the predetermined environmental condition exists; determine a severity of the predetermined environmental condition using one or more of rules and templates in a memory of the vehicle control system; determine if control of one or more vehicle functions is required based on the determined severity; and [0071], changing the braking mode includes changing the function of brakes of the vehicle based on the predetermined environmental condition; wherein changing the steering mode includes changing the responsiveness of a steering system of the vehicle based on the predetermined environmental condition; wherein changing the setting of collision avoidance system comprises selecting a collision avoidance system setting associated with the predetermined environmental condition; wherein changing the setting of an automatic response system comprises selecting a automatic response system setting associated with the predetermined environmental condition; and wherein activating the automobile controller comprises the vehicle control system controlling the vehicle and bringing the vehicle to a stop in a safe location; [0879] Optionally, the systems and methods of this disclosure can be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element(s), an ASIC or other integrated circuit, a digital signal processor, a hard-wired electronic or logic circuit such as discrete element circuit, a programmable logic device or gate array such as PLD, PLA, FPGA, PAL, special purpose computer, any comparable means, or the like. In general, any device(s) or means capable of implementing the methodology illustrated herein can be used to implement the various aspects of this disclosure. Exemplary hardware that can be used for the disclosed embodiments, configurations and aspects includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others), and other hardware known in the art. Some of these devices include processors (e.g., a single or multiple microprocessors).
	Harel and Ricci are analogous because they are each related to vehicle controllers. Harel  teaches a method of managing a network of virtualized controllers that are responsible for vehicle functions. (Abstract, Disclosed herein are techniques for protecting a plurality of ECU s within a vehicle or other loT system. Techniques include instantiating a plurality of virtual computing instances in a vehicle computing network within the vehicle, each of the plurality of virtual computing instances being configured to perform at least one vehicle software function; and identifying, for the plurality of virtual computing instances, a corresponding set of security rules configured to maintain security of each of the plurality of virtual computing instances). Ricci teaches a method of controlling vehicle control systems including prioritizing various functions based on environmental conditions and priority. ([0069]. embodiments include a vehicle control system of a vehicle, comprising: a memory; and a microprocessor in communication with the memory, the microprocessor operable to: receive one or more signals from a plurality of sensing elements respecting an environment external to the vehicle; interpret the one or more signals to determine if at least one predetermined environmental condition exists; determine that the predetermined environmental condition exists; determine a severity of the predetermined environmental condition using one or more of rules and templates in a memory of the vehicle control system; determine if control of one or more vehicle functions is required based on the determined severity). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the Harel would be modified with system priority mechanisms taught by Ricci in order to manage virtualized vehicle controllers. Therefore, it would have been obvious to combine the teachings of the combination of Harel and Ricci.

As per claim 3, Harel teaches, wherein the processor is configured to, in a case in which a VM that is currently activated is to be ended and a VM that is currently stopped is to be activated, decrease resources of the VM that is currently activated and is to be ended ([0143], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down) , and increase the resources of the VM that is currently stopped before enabling activation of the VM ([0142], a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle).

As per claim 4, Harel teaches, wherein the processor is configured to, in a case in which a VM relating to running the vehicle is to be activated, increase the resources after activation of the VM starts ([0142], a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle), and, after activation is completed, decrease the resources to a usual usage amount ([0143], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down).

As per claim 6, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 8, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 9, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 11, this is the “non-transitory recording medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.

	Claims 2, 5, 7, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harel-Ricci as applied to independent claims 1, 6, and 11 and in further view of  Wang et al. (US 2018/0295011).
As per claim 2, The combination of Harel-Ricci fails to specifically teach, wherein the processor is configured to, in a case in which there exists another VM that depends on one VM, activate the another VM after activating the one VM, and stop the one VM after stopping the another VM.
	However, Wang teaches, wherein the processor is configured to, in a case in which there exists another VM that depends on one VM, activate the another VM after activating the one VM ([0004], In a “master-slave” vehicle network scheme, for example, in-vehicle devices are clustered into virtual groups, with a single ECU assigned as “master” for each group of eligible devices. The master ECU may exhibit unidirectional control over the remaining “slave” ECUs in the group, including the ability to wake and snooze each slave ECU. In such systems, the master ECU  synchronizes  start up and shut down of all assets assigned to their respective group), and stop the one VM after stopping the another VM ([0004], In a “master-slave” vehicle network scheme, for example, in-vehicle devices are clustered into virtual groups, with a single ECU assigned as “master” for each group of eligible devices. The master ECU may exhibit unidirectional control over the remaining “slave” ECUs in the group, including the ability to wake and snooze each slave ECU. In such systems, the master ECU  synchronizes  start up and shut down of all assets assigned to their respective group; and [0028], when a master device intends to transition to the asleep state and/or wishes to snooze or awaken a slave device, a mode change signal indicating such change is included in a network management frame (NMF) packet sent by the master to some or all of the slave devices, e.g., via multicast distribution (one-to-many in computer network group communication). If the master device wishes to wake (or snooze) a slave device, the NMF packet sent by the master may include a command for the slave device to transition to the awake state (or the asleep state). This command may be in the form of a corresponding change to the respective status vector of the slave device maintained in the ST, and may be sent prior to the role of master migrating to a new device and the previously designated master device contemporaneously going to sleep. In this regard, if the master device wishes to sleep, the NMF packet sent by the master may include: a mode change signal (status vector change) indicative of the same; and a master selection prompt for selecting a new master).

	The combination of Harel-Ricci and Wang are analogous because they are each related to vehicle controllers. Harel  teaches a method of managing a network of virtualized controllers that are responsible for vehicle functions.  Ricci teaches a method of controlling vehicle control systems including prioritizing various functions based on environmental conditions and priority. Wang teaches a method of managing virtualized controllers for managing vehicle operations. (Abstract, Disclosed are control algorithms and system architectures for managing operation of networked controllers and devices, including vehicles with an onboard network of electronic control units (ECU) and control logic for governing the snoozing and waking of these ECUs). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Harel-Ricci would be modified with the sleep and wake mechanisms taught by Wang in order to manage virtualized vehicle controllers. Therefore, it would have been obvious to combine the teachings of the combination of Harel-Ricci and Wang.

As per claim 5, the combination of Harel-Ricci fails to specifically teach, wherein the processor is configured to, in a case of activating a VM that does not affect running the vehicle, after starting activation of the VM, execute activation or stoppage of a VM that is next in order, without waiting for completion of activation of the VM that does not affect running the vehicle.
	However, Wang teaches, wherein the processor is configured to, in a case of activating a VM that does not affect running the vehicle, after starting activation of the VM, execute activation or stoppage of the VM that is next in order, without waiting for completion of activation of the VM that does not affect running the vehicle ([0004], he master ECU synchronizes start up and shut down of all assets assigned to their respective group. Robust network designs are typically able to start ECU sets on demand without disrupting the control operations being performed by the ECUs that are already awake).
	The same motivation used in the rejection of claim 2 applies to the instant rejection.
As per claim 7, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 applies to the instant rejection.
As per claim 10, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 applies to the instant rejection.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 applies to the instant rejection.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 applies to the instant rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199